Citation Nr: 0726303	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-44 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
gastroesophageal reflux disease (GERD) with status-post 
esophageal dilation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 21, 
1990, to January 31, 2000; he had 10 years, 9 months, and 2 
days of active military service prior to September 21, 1990.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  Jurisdiction over the veteran's claim file is 
currently with the RO in Detroit, Michigan.  In June 2006, 
the Board remanded the veteran's claims for additional 
development.  In January 2007, following further development 
of the record, the Appeals Management Center (AMC) increased 
the veteran's disability rating for lumbar strain from 10 
percent to 20 percent.  It also continued the denial of the 
veteran's claims for higher ratings for migraine headaches 
and for GERD with status-post esophageal dilation.  These 
matters have since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's lumbar strain has been manifested by no 
more than moderate limitation of motion and/or forward 
flexion of the thoracolumbar spine not greater than 35 
degrees, with mild degenerative disc changes.  

2.  The veteran's lumbar strain has not been manifested by 
objective neurological abnormalities or incapacitating 
episodes requiring prescribed bed rest and treatment during 
the previous 12 months.  

3.  The veteran's migraine headaches have been manifested by 
complaints of frequent, severe headaches, and an indication 
that the veteran experienced at least one prostrating attack, 
on an average of once per month, over the past several 
months; very frequent, completely prostrating and prolonged 
attacks, productive of severe economic inadaptability, have 
not been shown.

4.  The veteran's GERD with status-post esophageal dilation 
is manifested by complaints of dysphagia, regurgitation, and 
chest pain; considerable impairment of health has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2006).

2.  The criteria for a rating of 30 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2006).  

3.  The criteria for a rating to 10 percent for GERD with 
status-post esophageal dilation are met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.113, 4.114, 
Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
has been accomplished.  

In this respect, through August 2003 and July 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Furthermore, the veteran was 
requested to submit relevant evidence in his possession in 
support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, the veteran was provided the content-
complying notice to which he was entitled.  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board finds the more 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to VA's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the July 2006 
notice letter the veteran's claims were re-adjudicated in 
January 2007.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007), citing Mayfield v. Nicholson, 444 F. 3d 1328, 1333 
(Fed. Cir. 2006) (Mayfield II) (In order to cure a VCAA 
notice timing defect, a compliant notice must be issued 
followed by the readjudication of the claim.).  The Court in 
Medrano also held that failure to conduct a subsequent 
readjudication to cure an untimely notice was not prejudicial 
error where a represented claimant reported that he or she 
had no further evidence to submit.  See Medrano at 173.  In 
this case, in August 2006, the veteran reported that he had 
no other information or evidence to provide VA to 
substantiate his claims.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  Identified medical records are associated with the 
claims file, and the veteran has been provided VA 
examinations to assess the severity of his service-connected 
disabilities on appeal.  Otherwise, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
that need to be obtained.  Therefore, the Board finds nothing 
in this case that would demonstrate that the essential 
fairness of the adjudication of the veteran's claims has been 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board notes that in a report of October 2006 VA 
examination, the examiner noted that in the last six or seven 
years, the veteran's back pain had gotten worse.  As a 
result, the veteran had sought medical attention through the 
VA medical system (VA hospital).  The Board notes that at no 
time during the course of his appeal has the veteran 
identified treatment at a VA medical facility for his lumbar 
strain or requested that the RO or AMC obtain any such 
treatment records.  Thus, additional development in this 
regard is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran filed his claims for higher ratings for his 
service-connected lumbar strain, for headaches, and for GERD 
with status-post esophageal dilation, in July 2003.  

A.  Lumbar Strain

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

In August 2001, the RO granted service connection and 
assigned a 10 percent rating for recurrent lumbar strain.  In 
doing so, the veteran's disability was rated for lumbar 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
veteran filed a claim for increase in July 2003.  As noted 
above, in January 2007, the RO increased the veteran's 
disability rating to 20 percent.  

At the outset, the Board notes that, effective September 23, 
2002, which was prior to the veteran's claim for increase, VA 
revised the criteria for evaluating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2006)).  

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  In 
a May 2004 statement of the case, the RO considered the 
veteran's claim in light of the former and revised rating 
criteria, and provided notice of the same.  

With respect to the rating criteria in effect prior to 
September 26, 2003, under diagnostic code 5295, a 20 percent 
rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The Board notes that a 40 percent rating is the maximum 
rating under diagnostic code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In addition, diagnostic code 5289 provides that a 40 percent 
rating will be assigned for ankylosis of the lumbar spine at 
a favorable angle, and a 50 percent rating for ankylosis at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.  Under diagnostic code 5292, limitation of motion of 
the lumbar spine that is moderate warrants a 20 percent 
rating.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under diagnostic 
code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2): When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), for lumbosacral strain under diagnostic 
code 5237, the General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Considering the evidence of record in light of both the 
former and revised rating criteria, the Board finds that the 
assignment of a 20 percent rating for lumbar strain is proper 
and a higher evaluation is not warranted.  

In this case, the relevant medical evidence consists of a 
report of September 2003 VA examination and a report of 
October 2006 VA examination.  The September 2003 examination 
report reflects the veteran's complaints of his low back 
being tight all day and that bending caused sharp pain.  He 
reported having a feeling of discomfort in his low back all 
the time.  With regard to mobility, the low back caused the 
veteran to get out of bed slowly and to be careful in 
bending, and he had trouble dressing and getting his shoes 
on.  Recreational activities were noted as limited.  The 
veteran indicated that he could no longer play basketball or 
jog because of his back, and that driving 45 minutes or more 
caused back pain.  The October 2006 examination report noted 
similar complaints with the veteran reporting that his 
activities of daily living, to include work, were affected.  
Repetitive use of his low back reportedly increased the pain 
but without any additional loss of motion.  

Clinical evaluation of the veteran's back has revealed 
flexion of no less than 35 degrees, extension of no less than 
10 degrees, lateral bending of no less than 15 degrees, and 
rotation of no less than 10 degrees.  Otherwise, the report 
of October 2006 examination reflects good back muscle tone 
without spasm or tenderness.  An X-ray study was reported as 
revealing mild degenerative changes in the lumbar spine.  The 
examiner indicated that other than degenerative changes on X-
ray, the veteran evidenced a normal clinical evaluation.  

In this case, under the rating criteria in effect prior to 
September 26, 2003, the medical evidence does not demonstrate 
severe lumbar strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Furthermore, at no time 
has the veteran's lumbar spine been identified as exhibiting 
severe limitation of motion.  Here, the veteran was noted in 
the report of September 2003 VA examination to have flexion 
of the lumbar spine to 70 degrees with pain.  However, it was 
not noted at what point any pain began.  Thereafter, the 
report of October 2006 VA examination reflects, as noted 
above, that the veteran exhibited 35 degrees of flexion with 
pain at the end of motion.  The examiner did not describe the 
motion of the lumbar spine as severely limited, and he 
commented that there was no additional loss of motion due to 
repetitive use of the back.  He also indicated that 
functional loss due to subjective complaints of pain was also 
absent, as was evidence of incoordination, weakness and/or 
fatigability.  

Therefore, the Board finds, that the medical evidence does 
not warrant a rating higher than 20 percent for lumbar strain 
under diagnostic code 5295 or for limitation of the motion of 
the lumbar spine under diagnostic code 5292.  Additionally, 
the medical evidence does not demonstrate that the veteran's 
lumbar spine is ankylosed.  As such, a higher rating under 
diagnostic code 5289 is also not warranted.  The Board has 
also considered the veteran's lumbar strain under the General 
Rating Formula for Diseases and Injuries of the Spine but 
finds a rating higher than 20 percent is not warranted.  In 
this case, the medical findings do not demonstrate favorable 
or unfavorable ankylosis of the entire thoracolumbar spine, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less.  38 C.F.R. § 4.71, Diagnostic Codes 5289, 5292, 5295 
(2001); 38 C.F.R. § 4.71, Diagnostic Code 5237 (2006).  

The Board also notes that the evidence in this case, at best, 
is reflective of mild symptomatology associated with any disc 
changes.  Neurological abnormalities associated with the 
lumbar spine were not found during either the September 2003 
or October 2006 VA examinations.  The evidence in this case 
simply does not reflect any incapacitating episodes requiring 
prescribed bed rest and treatment during the previous 12 
months.  As such, the Board finds consideration of the 
veteran's service-connected lumbar strain under criteria for 
disc syndrome for incapacitating manifestations does not 
result in a rating higher than 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002, to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective as of September 26, 2003).

The Board has also considered whether a higher rating is 
warranted based on functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of the lumbar spine.  In this case, the report 
of September 2003 VA examination did not contain any 
discussion with regard to additional functional loss due to 
the veteran's lumbar strain.  Otherwise, during the most 
recent examination in October 2006, the examiner indicated 
that there was no loss of motion due to repetitive use of the 
back, and functional loss due to subjective complaints of 
pain was absent, as was evidence of incoordination, weakness 
and/or fatigability.  As such, a rating higher than 20 
percent based on any additional functional loss under 38 
C.F.R. §§ 4.40, 4.45, 4.59, is not warranted.  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected lumbar strain.  In this case, 
while there is X-ray evidence of degenerative changes 
(arthritis) of the lumbar spine, the veteran is being rated 
for limitation of motion of the lumbar spine associated with 
such degenerative changes.  Furthermore, the maximum rating 
otherwise allowable for arthritis in the absence of 
limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  The Board also notes 
that there is no evidence that the veteran's service-
connected lumbar strain has resulted in disability comparable 
to residuals of a fractured vertebra.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  

Therefore, the Board finds that the assigned rating of 20 
percent for lumbar strain is appropriate, and no higher 
rating is warranted.  

B.  Migraine Headaches

The RO has assigned a 10 percent rating for the veteran's 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, headaches with characteristic prostrating attacks 
averaging one in two months over the last several months 
shall be evaluated as 10 percent disabling.  Headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months shall be evaluated 
as 30 percent disabling.  Very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability shall be evaluated as 50 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The pertinent medical evidence reflects a report of September 
2003 VA examination in which the veteran reported that his 
migraine headaches occurred every other day.  In describing 
the headaches, the veteran was noted to report that they were 
accompanied by nausea, lasted from 2-4 hours, and that the 
headache pain was accompanied by weakness and fatigue.  The 
veteran indicated that the attacks were not prostrating but 
it was difficult to pursue ordinary activity.  The veteran 
noted that he was taking a combination of aspirin, 
Butalbital, and caffeine tablets to combat his headaches, but 
that the medication did not really help.  

In a statement associated with his December 2004 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran reported 
that his migraine headaches (as compared to tension 
headaches) occurred three to four times a month and lasted 
sometimes for two hours (if he was able to immediately go to 
sleep), as well as from 8-16 hours other times, with the 
possibility of the headaches lasting into the next day.  
Additionally, the veteran noted that within the first hour of 
the headache, the pain was nagging and he had problems with 
his vision.  He indicated that at that point he would check 
his appointments and attempt to take care of affairs for the 
day because his activities were ruled by the headaches.  The 
headaches were also noted to cause the veteran to vomit and 
he indicated that he avoided light and sound, and if possible 
he returned home to lie down in a dark room.  

An August 2005 VA clinic note reflects the veteran's 
complaint of headaches every other day.  The veteran was 
prescribed Zolmitriptan to treat his migraine headaches.  The 
veteran was noted to report that "Zomig" (common brand name 
for Zolmitriptan) was not helpful.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., the frequency and symptoms associated 
with his migraine headaches).  See e.g., Barr v. Nicholson, 
No. 04-0534 (U.S. Vet. App. June 15, 2007) (The Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.).  See also Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In this case, the Board finds the veteran's statements 
regarding his headache symptoms and their frequency to be 
credible.  Notwithstanding the veteran's report during his 
September 2003 VA examination that his headaches were not 
prostrating, his current 10 percent rating compensates him 
for characteristic prostrating attacks.  More so, the 
veteran's subsequent statement in December 2004 would appear 
to describe prostrating migraine headaches.  Therefore, the 
Board concludes that the evidence of record more nearly 
approximates characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  As 
such, a rating of 30 percent for migraine headaches is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8100.  

Otherwise, the evidence of record fails to demonstrate that 
the veteran's migraine headaches result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In this case, none of the 
evidence of record demonstrates that the veteran's headaches 
have resulted in loss of employment or severely diminished 
his economic productivity.  Therefore, the Board finds that a 
rating to 30 percent for migraine headaches, but no higher, 
is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

C.  GERD 

The veteran's service-connected GERD with status-post 
esophageal dilation has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7346 for hiatal hernia.  See 38 C.F.R. 
§ 4.20 (2006) (when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous).  

Under diagnostic code 7346, a 60 percent rating is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis, or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating requires two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

The regulations also provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2006).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the Board finds that the diagnostic code which 
reflects the predominant disability picture of the veteran's 
service-connected disability is diagnostic code 7346 (the 
diagnostic code under which his disability is currently 
rated), as the GERD symptoms he experiences are best 
characterized under that code.  These criteria specifically 
address the symptoms typical of GERD and complained of by the 
veteran.  Consequently, the Board will analyze the veteran's 
claim in accordance with diagnostic code 7346.

The pertinent medical evidence of record reflects a report of 
September 2003 VA examination.  The examiner noted that the 
veteran had had his esophagus dilated twice while in service.  
The veteran reported that he had been taking Prilosec every 
day without any problems.  If he did not take the Prilosec he 
experienced retro-sternal burning and indigestion.  For his 
GERD he was also prescribed Lansoprazole and this was 
treating his symptoms.  With treatment, the veteran was noted 
as being asymptomatic.  

In a statement associated with his December 2004 VA Form 9, 
the veteran reported that he suffered from severe chest 
pains.  He indicated that when he sought medical attention 
for the chest pains he was told the pains were directly 
related to his GERD.  The chest pains reportedly persisted 
even with medication.  The veteran also indicated that he had 
problems swallowing and eating solid foods.  The medicine he 
was taking reportedly did help treat his symptoms.  

In this case, the veteran has reported that he experiences 
dysphagia and regurgitation along with substernal chest pain.  
While not documented in the medical evidence, the veteran is 
competent to report such symptoms.  See Barr, Washington, 
supra.  The Board finds the veteran's statements with respect 
to his symptomatology to be credible.  Based upon these 
statements along with the medical evidence of record, the 
veteran's symptoms associated with his service-connected GERD 
with status-post esophageal dilation more closely approximate 
two or more of the symptoms for the 30 percent evaluation, in 
this case dysphagia, regurgitation and substernal chest pain, 
without considerable impairment of health.  Therefore, a 
rating of 10 percent is warranted under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The Board does not otherwise find that a higher rating to 30 
percent or 60 percent is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7346.  In this case, nothing about the 
medical evidence or the veteran's complaints indicate that 
the veteran's GERD with status-post esophageal dilation 
results in considerable impairment of health.  Furthermore, 
the evidence of record does not reflect vomiting, material 
weight loss and hematemesis, or melena with moderate anemia; 
or other symptom combinations associated with the veteran's 
disability productive of severe impairment of health.  

Therefore, the Board finds that a rating of 10 percent for 
GERD with status-post esophageal dilation, but no higher, is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7346.  



D.  Extraschedular Rating

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the claims under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher ratings on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, or 
evidence that the veteran's disabilities otherwise have 
rendered impractical the application of the regular schedular 
standards.  Thus, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Thus, based on the record before it, the Board does not find 
the medical evidence demonstrates any unusual disability with 
respect to the claims for higher ratings for lumbar strain, 
for migraine headaches, and for GERD with status-post 
esophageal dilation that is not contemplated by the rating 
schedule.  As a result, the Board concludes that a remand to 
the RO for referral of these rating issues to the VA Central 
Office for consideration of extraschedular evaluations is not 
warranted.  

For all the foregoing reasons, the Board finds that the 
currently assigned 20 percent rating for lumbar strain is 
proper, and that ratings to 30 percent for migraine headaches 
and 10 percent for GERD with status-post esophageal dilation 
are warranted.  Otherwise, the criteria for higher 
evaluations have not been met.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006); 38 C.F.R. § 4.114, 
Diagnostic Code 7346; 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  


ORDER

A rating higher than 20 percent for lumbar strain is denied.  

A rating of 30 percent for migraine headaches is granted, 
subject to the regulations governing the payment of monetary 
benefits.  

A rating of 10 percent for GERD with status-post esophageal 
dilation is granted, subject to the regulations governing the 
payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


